COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-390-CV
 
 
IN RE CHERIBA DARNELLE
WHITE                                             RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                   MEMORANDUM
OPINION[1] ON
REHEARING
                                              ------------
After
considering relator Cheriba Darnelle White=s motion
for rehearing and rehearing en banc and all responses, we deny the motion, but
we withdraw our February 20, 2007 opinion and substitute the following in its
place to correct our original opinion.




The
court has considered relator=s APetition
for Invalidation of Trial Court Orders Pursuant to the Indian Child Welfare
Act,@ the
responses of the real parties in interest, relator=s
amended reply to the Guerins=
response, and the record.  See Tex. R. App. P. 52.7(a), (b); In re
Bahn, 13 S.W.3d 865, 870 (Tex. App.CFort
Worth 2000, orig. proceeding).  The court
is of the opinion that relief should be denied. 

Accordingly,
relator=s APetition
for Invalidation of Trial Court Orders Pursuant to the Indian Child Welfare Act@ is
denied.  
The
court has also considered relator=s AObjections
to the Response of the Guerins as Real Parties in Interest and Motion to Strike
Same,@ the
Guerins=
response, and relator=s reply thereto, and is of the
opinion that they should be denied.  
Accordingly,
relator=s AObjections
to the Response of the Guerins as Real Parties in Interest and Motion to Strike
Same@ are
also denied. 
The
court has also considered relator=s AUnopposed
Motion for Ruling, Oral Argument or Further Briefing@ and is
of the opinion that the motion should be denied as moot.
Accordingly,
relator=s AUnopposed
Motion for Ruling, Oral Argument or Further Briefing@ is
denied as moot.
Relator shall
pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
September 20, 2007




    [1]See
Tex. R. App. P. 47.4.